Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt and consideration of arguments and Affidavits under 1.132 filed on July 26, 2021 is acknowledged. Claims 1-15 are pending in this application.
Terminal disclaimer
The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,864,212 and US Patent 10,294,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
After the examiner’s amendment below, all rejections and objections are hereby withdrawn.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Ms. Mandy Decker on 09/16/2021.
The application has been amended as follows:
In claims 1 and 3 REPLACE “subject in need thereof” with ---subject having said condition---.
See the amendment to the TITLE in the new Bib Datasheet.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The affidavit by Dr. Jayakrishna Ambati appears to recognize the effectiveness of 3-Me-3TC in a mouse model of PD (see graphs). Claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626